Kupferman, J. P.,
dissents in part in a memorandum as follows: I would modify with respect to question 38.
The requirement is that an answer to a disputed question should be better or at least as good as the designated key answers. (Matter of Acosta v Lang, 13 NY2d 1079.) Question 38 and the alternative answers read as follows:
"On Election Day, Captain Keenan, Commanding Officer of the 3rd Precinct, instructs officers turning out for duty at polling places. Later that morning, he visits locations in his command to determine whether his instructions are being carried out properly. In which of the following cases is the assigned police officer not performing his duties correctly?
"(A) The Election Board consists of only two members, a Democrat and a Liberal, and the officer has not notified the Desk Officer of this fact.
"(B) A candidate in the current election is examining the face of the voting machine while the officer observes him.
"(C) The officer has decided to stand within the guard rail to better observe voters entering the booth.
*457”(D) The officer checks the public counters frequently to be sure that votes are registering.” (Emphasis in original.)
Pursuant to the Police Patrol Guide, an officer is required to remain outside the guardrail except to perform duty. Accordingly, key answer C was found to be correct, because observing voters is not, as such, a necessary duty. The petitioner’s alternative answer was A. This was found to be incorrect because the Patrol Guide provides that the Election Board can operate with two members present if they belong to different parties, and the desk officer is to be notified only if such absence prevents the polling place from opening.
Alternative answer A is better or at least as good as C. It is not possible under the Election Law for both a Democrat and a Liberal to comprise the Election Board inasmuch as such law requires members of the Election Board to be from the two parties obtaining the largest number of votes at the last gubernatorial election (Election Law § 3-400 [3]; § 1-104 [24]; see also, § 3-400 [5]). The Liberal Party did not attain this status. The Patrol Guide cannot overrule the Election Law.